Citation Nr: 0724271	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  04-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date prior to July 31, 2002, for 
the grant of service connection and award of compensation for 
tinnitus, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from October 1953 to September 
1955.  He died in April 2003, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO rating decision of July 2003 
which denied the appellant's request for accrued benefits. 


FINDINGS OF FACT

1.  A claim for service connection received in 1964 did not 
mention tinnitus.  The veteran failed to report for an 
examination scheduled in connection with that claim, without 
explanation, and the claim was administratively denied in 
February 1965.

2.  The next claim for compensation was received July 31, 
2002; based on that claim, and medical evidence dated in 
February 2003, service connection for tinnitus was granted in 
a May 2003 rating decision, and a 10 percent rating assigned, 
effective July 31, 2002.

3.  Prior to that rating decision, in April 2003, the veteran 
died, and in July 2003, the appellant, his surviving spouse, 
was awarded compensation for tinnitus, rated 10 percent 
disabling, effective July 31, 2002, for accrued benefits 
purposes.


CONCLUSION OF LAW

The criteria for an effective date prior to July 31, 2002, 
for the grant of service connection and award of compensation 
for tinnitus, for accrued benefits purposes, have not been 
met.  38 U.S.C.A. §§ 5101, 5110, 5121 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.400, 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  In a letter dated in May 2004, 
the RO advised the claimant of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  She was also told to provide any relevant evidence 
or information in his possession.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In addition, 
she was informed that the effective date was based on the 
date of receipt of claim or the date entitlement arose 
whichever was later.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  The maximum allowable for the disability at 
issue had been assigned, and failure to provide information 
regarding ratings was harmless error.  Although the notice 
was not provided prior to the initial adjudication, the claim 
was subsequently readjudicated, as indicated in the August 
2004 statement of the case.  Hence, the VCAA notice 
requirements have been satisfied.  See 38 U.S.C. § 5103(a); 
38 C.F.R. § 3.159.  

Since accrued benefits claims must be based on evidence in 
the file at the date of death, the duty to assist in an 
accrued benefits claim is limited to obtaining evidence 
already constructively in VA's possession, and to obtaining 
evidence of the appellant's standing to pursue the claim, if 
not already of record, neither of which was indicated in this 
case.  See 38 C.F.R. § 3.1000(c) (2006).  There is no 
evidence of relevant evidence in VA's possession, but not in 
the claims file (i.e., constructive possession).  Thus, the 
Board also concludes that VA's duty to assist has been 
satisfied, and the appellant is not prejudiced by the Board 
considering the merits of the claims in this decision.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Accrued benefits

Periodic monetary benefits to which a veteran was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death, and due 
and unpaid, shall upon the death of the veteran be paid to 
certain survivors including his surviving spouse.  
38 U.S.C.A. § 5121(a) (West 2002 & Supp. 2006).  Evidence in 
the file at date of death means evidence in VA's possession 
on or before the date of the beneficiary's death, even if 
such evidence was not physically located in the VA claims 
folder on or before the date of death.  38 C.F.R. § 
3.1000(d)(4); Hayes v. Brown, 4 Vet.App. 353 (1993).  

The veteran's claim for service connection was received at 
the RO on July 31, 2002.  In a May 2003 rating decision, the 
RO granted service connection for tinnitus, and assigned a 10 
percent rating, effective July 31, 2002, the date his claim 
was received.  However, prior to that decision, in April 
2003, he died.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  

The appellant filed a claim for accrued benefits, which was 
received in June 2003, and in July 2003, service connection 
for tinnitus was granted, with a 10 percent rating assigned 
effective July 31, 2002, for accrued benefits purposes.  The 
appellant appealed, contending that the veteran's ear was 
injured in service, and that he experienced his symptoms 
continuously since the injury.  She feels that because the 
symptoms were present since service, benefits should be paid 
effective from his discharge in 1955.  She claims that the VA 
office told her husband he would be paid from the time of 
injury.  

However, a claim must be filed in order for any type of 
benefit to accrue or be paid.  38 U.S.C.A. § 5101(a) (West 
2002); 38 C.F.R. § 3.151 (2006); see Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998).  A claim or an application is 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet.App. 32 (1998); Lalonde v. West, 12 Vet.App. 378 
(1999).  An intent to apply for benefits is an essential 
element of any claim, whether formal or informal.  Criswell 
v. Nicholson, 20 Vet. App. 501 (2006).  In particular, there 
is no provision in the law for awarding an earlier effective 
date based simply on the presence of the disability.  See 
Brannon v. West, 12 Vet. App. 32, 35 (1998) (the mere 
presence of medical evidence of a condition does not 
establish an intent on the part of the veteran to seek 
service connection for the disability).  

Moreover, payments of monetary benefits from the Federal 
Treasury must be authorized by statute, notwithstanding 
incomplete or even erroneous information provided by others, 
including Government employees, and regardless of extenuating 
circumstances or claims of fairness.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994); see also Shields v. Brown, 8 Vet. App. 346, 351 
(1995) (holding that inaccurate advice does not create any 
legal right to benefits where such benefits are otherwise 
precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) 
(holding that erroneous advice given by a government employee 
cannot be used to estop the government from denying 
benefits).

The appellant points out that the veteran did file a claim 
for service connection in 1964, and the file confirms that 
the veteran filed a claim for service connection for a 
perforated eardrum in June 1964.  In support of his claim, in 
September 1964, he submitted the report of a private 
physician, dated in May 1964, who reported the presence of 
left ear hearing loss, healed perforation, and otitis media; 
significantly, tinnitus was not mentioned, as a diagnosis, or 
as a reported symptom, e.g., as ringing in the ears.  

The veteran was scheduled for a VA examination, but failed to 
report.  The evidence indicates that notice of this 
examination was sent to both the address provided by the 
veteran in his June 1964 claim, and the address for the 
veteran noted on the private doctor's May 1964 examination 
report.  The veteran failed to report for the examination 
without explanation, and his claim was administratively 
denied by the RO in February 1965 on the basis of his failure 
to report for an examination.  The regulation in effect at 
that time provided that every person applying for in receipt 
of compensation or pension shall submit to examinations, 
including periods of hospital observation, when required by 
VA under VA regulations or other proper authority.  38 C.F.R. 
§ 3.329 (1964).  

Notice of this denial was sent to the address provided in the 
June 1964 claim.  No response was received within a year, and 
the regulation in effect at that time provided that where 
evidence requested in connection with an original or reopened 
claim is not furnished within 1 year after the date of 
request, the claim will be considered abandoned.  See 
38 C.F.R. § 3.158(a) (1964).  After the expiration of 1 year, 
further action will not be taken unless a new claim is 
received, and should the right to the benefit be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of filing the new claim.  
Id.  

Before his July 2002 claim, the veteran requested assistance 
from a congressman.  In his June 2002 letter to the 
congressman, the veteran said that many years earlier, he had 
been told by VA that he would be sent train tickets and meal 
tickets so that he could go to Chicago for an examination, 
but he never received them, although he had been told twice 
that they had been sent.  He said that he had gotten a job, 
and eventually gave up on his vouchers.  However, the file 
does not contain any confirmation of this assertion, and, in 
any event, the fact remains that there was no claim for 
service connection for tinnitus of record, or of a diagnosis 
of tinnitus, prior to the July 2002 claim.  The grant of 
service connection in May 2003 was based solely on a February 
2003 VA examination, which provided a diagnosis of tinnitus, 
and a nexus to service.  

Where, as in this case, a claim for service connection is 
filed more than one year after separation from active 
service, the effective date for the grant of service 
connection and award of benefits is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b) 
(2006).  When the award is based on new and material evidence 
received after final disallowance, or on a reopened claim, 
the effective date for the grant of service connection the 
date of receipt of the new claim, or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(q), (r) (2006).  
Thus, regardless of whether the July 2002 claim is considered 
an original or reopened claim, with respect to tinnitus, the 
effective date cannot be earlier than this claim.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  




ORDER

Entitlement to an effective date prior to July 31, 2002, for 
the grant of service connection and award of compensation for 
tinnitus, for accrued benefits purposes is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


